Case 1:19-cr-00463-DLC Document 146 Filed 11/02/20 Page 1 of 2
Case 1:19-cr-00463-DLC Document145 Filed 10/30/20 Page 1 of 2

LAW OFFICES

NEIL M. SCHUSTER

SUITE 2¢
555 N.E. 15th STREET
MIAMI, FLORIDA 33132

NEIL M. SCHUSTER * TELEPHONE (305) 416 - 0324
ANDREW HORN TELECOPIER(305) 416 - 0325
OF COUNSEL e-mail:neil@neilmschuster.com

*ALSO ADMITTED IN COLORADO &
DISTRICT OF COLUMBIA.

October 30, 2020

BY ECE

Honorable Denise L. Cote M EMO EN DORS FD
United States District Judge .

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

Re: United States v. Zalmund Zirkind, S919 Cr. 463 (DLC)
SECOND MOTION TO AMEND CONDITIONS OF BOND TO PERMIT
DAILY MORNING ATTENDANCE AT RELIGIOUS SERVICES 9 A.M TO 11
A.M.

Dear Judge Cote:

On behalf of Mr. Zirkind, this application follows the Court’s denial, without prejudice, of
the request to permit attendance at morning daily prayer service from 9 a.m. until I] a.m. at
Congregation Lubavitcher, 770 Eastern Parkway in Brooklyn, NY, the same location where the
Defendant is now permitted to attend Sabbath services. DE 142 (“The defendant may not violate
any New York State Covid-19 restrictions or any other law. This application is denied without
prejudice to renewal supported by a showing that attendance at these times and at this place will
fully comply with the law.”)

The Defendant recognizes that his pre-trial release is a form of very limited liberty which
includes the obligation to comply with all laws, including those pertaining to the COVID-19
epidemic at any service attendance.

Our initial application failed to specify some relevant facts. First, the Defendant intends
to only attend morning service only within a second floor room of that synagogue which is
commonly referred to as the Zal. The second floor of that synagogue is subject to extreme
restrictive attendance requirements, Though built to accommodate perhaps 100 congregants in
that room, during the COVID epidemic, no more than fifteen individuals are permitted to enter the
second floor Zal for morning or Sabbath prayer services. That fifteen congregant attendance is
enforced by Rabbi Halberstam who is the father in law of a good friend of the Defendant and
approved Mr. Zirkind’s attendance. Entrance to the Zal is controlled by Rabbi Halberstram with
lock and key.

 
Case 1:19-cr-00463-DLC Document 146 Filed 11/02/20 Page 2 of 2
Case 1:19-cr-00463-DLC Document 145 Filed 10/30/20 Page 2 of 2

Consistent with review of Executive Order 202.68 and checking the address on
www.nye.gov/COVIDZone, the website launched to allow New Yorkers to locate their zones, the
Lubavitch Synagogue is not in a hot spot or designated COVID-19 zone. Even though Lubavitch
Synagogue is not in a hotspot, the Zal room houses fess than 25% of the normal number of
congregants. That prayer location is filled with a number of tables, larger than 6 feet in length,
and no more than 2 people are seated at each table during the morning service. The Defendant
will wear a mask during the entirety of the service. The Defendant attends Sabbath services under
the same conditions, socially distanced.

The Defendant will not attend services on first floor of the synagogue which commonly
accommodates a much larger number of congregants.

The Defendant is fully compliant with his release conditions and USPO Rothman and
AUSA Lake agreed with this prayer service attendance request.

We thank Your Honor for your review.

Respectfully submitted,

's Neil M. Schuster
Neil M. Schuster

NMS:asnd

By ECF:

Josh Rothman, Intensive Supervision Specialist
Stephanie Lake, AUSA

Aline R Fladr, AUSA

Sebastian Swett, AUSA

Attendance is approved to the extent it conforms with the
representations in this letter.
So Ordered: 11/2/2020

Mie (Nec

VIDENISE COTE
United Btates District Judge

20f2

 
